
	

114 HR 4367 IH: To amend title XIX of the Social Security Act to end the increased Federal funding for Medicaid expansion with respect to inmates.
U.S. House of Representatives
2016-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4367
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2016
			Mr. Pitts introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to end the increased Federal funding for Medicaid
			 expansion with respect to inmates.
	
	
 1.Eliminating PPACA enhanced Medicaid FMAP for prisonersSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended— (1)in subsection (y)(2)(A), by adding at the end the following: For items and services furnished on or after January 1, 2020, such term does not include an individual described in such subparagraph during the period in which the individual is an inmate in a public institution and is a patient in a medical institution.; and
 (2)in subsection (z)(2)(A), by adding at the end the following: For calendar quarters beginning on or after January 1, 2020, the preceding sentence shall not apply with respect to medical assistance for individuals who are inmates in a public institution and patients in a medical institution..
			
